MEMORANDUM **
Ivan Arevalo-Hernandez appeals from the 36-month sentence imposed following his guilty-plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Arevalo-Hernandez contends that the district court procedurally erred by failing to address his argument for a sentence in the Guidelines range applicable to defendants offered fast-track dispositions. The record reflects that the district court did not procedurally err. See Rita v. United States, 551 U.S. 338, 359, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); United States v. Gonzalez-Zotelo, 556 F.3d 736, 740 (9th Cir.2009), cert. denied, — U.S. —, 130 S.Ct. 83, 175 L.Ed.2d 57 (2009).
Furthermore, under the totality of the circumstances, the below-Guidelines sentence was not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 51-52, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.